181 A.2d 342 (1962)
Ida CAHAN, Appellant,
v.
James G. COKAS, t/a Brightwood Realty Company, Appellee.
No. 2964.
Municipal Court of Appeals for the District of Columbia.
Argued April 30, 1962.
Decided May 25, 1962.
Leonard S. Melrod, Washington, D. C., with whom Joseph V. Gartlan, Jr., and E. David Harrison, Washington, D. C., were on the brief, for appellant.
Herman Miller, Washington, D. C., for appellee.
Before HOOD, Chief Judge, QUINN, Associate Judge, and MYERS, Associate Judge of The Municipal Court for the District of Columbia, sitting by designation.
PER CURIAM.
This is an action by a real estate broker to recover his commission for procuring a purchaser for appellant's property. This case has been before us earlier when we vacated a default judgment in favor of the broker and remanded for trial on the merits.[1] At the second trial the judge, sitting without a jury, found for the appellee broker, and this appeal followed.
Appellant contends that there was error in permitting appellee to introduce additional evidence during rebuttal that should have been submitted during his case in chief. The trial judge has wide discretion in respect to the order of proof.[2] We find no abuse under the circumstances here.
*343 We have reviewed the record and are satisfied no error has been committed. The trial judge, based upon competent evidence and upon the credibility of witnesses, found that the sale was never completed because appellant and her late husband refused to make settlement; that she had authorized the affixation of her signature to the contract, which her late husband also signed;[3] that they were both informed of the five per cent commission to be paid appellee; that such fee was fair and reasonable; and that appellee was entitled to recover his commission.
Affirmed.
NOTES
[1]  Cahan v. Cokas, D.C.Mun.App., 166 A.2d 266.
[2]  Ruffin v. Trans-Lux Theatre, D.C.Mun. App., 156 A.2d 678; Edgar v. Thayer, D.C.Mun.App., 155 A.2d 251; Guaranty Development Co. v. Liberstein, D.C.Mun. App., 83 A.2d 669.
[3]  Louis Cahan, appellant's husband, was an original defendant, but he died in 1956 before the first trial and subsequent appeal.